ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-004006-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, and the order of the Superior Court, Appellate Division denying defendant’s motion for leave to file as within time and dismissing defendant’s appeal is summarily reversed. The matter is remanded to the Appellate Division where defendant’s notice of appeal shall be deemed timely filed and for further proceedings on the appeal. Jurisdiction is not retained.